Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/171,090 filed on February 9, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Preliminary amendments to claims were filed on February 18, 2021. Claims 16-32 are currently pending.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or such generic placeholders as “unit”) in a claim with functional language creates a rebuttable presumption that the claim element 
Absence of the word “means” (or “step for” or such generic placeholders as “unit”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or such generic placeholders as “unit”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for” or such generic placeholders as “unit”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Claims 16-27 recite “A/The video analytics module” wherein the word “module” is a generic placeholder for means-plus-function because the word “module” is not known to refer to a specific structure.  Therefore, claim 1 invokes 35 U.S.C. 112(f).
With respect to “video analytics module”, a review of the specification, published as US 2021/0166011 (PGPUB), shows that “video analytics module” includes a form of a processor that “performs video processing” [PGPUB: par. 71] and may reside “in the computer 120 and/or one or more cameras 110” [PGPUB: FIG. 1, par. 71].  Therefore, “video analytics module” will be interpreted as a “hardware-based component that Applicant is reminded that implementation of “video analytic module” is limited to “a hardware-based component that performs video processing”. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 16 and 28 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13, respectively, of U.S. Patent No. 10,915,742 B2 (Patent ‘742).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claims 16 and 28 of the instant application and claims 1 and 13, respectively, of the C would have been obvious to a person of ordinary skill in the art.
As evidenced by the following table, in view of claims 1 and 13 of the Patent ‘742, it would have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to use claims 1 and 13 of the Patent ‘742 to construct claims 16 and 28, respectively, of the instant application, with the motivation to devise a method and apparatus for a video analytic system to perform real-time video processing of the captured video in order to monitor user activity based on as set of rules [Patent ‘742: abstract].

	
Application 17/171,090

Claim 16.  A video analytics module for monitoring safety of an amusement ride comprising: a memory storing: user behavior data including a plurality of types of user behaviors; rule data including a plurality of rules associated with the plurality of types of user behaviors; and amusement ride data including a plurality of types of amusement rides, wherein each of the plurality of rules is associated with a respective type of amusement ride of the plurality of types of 





Claim 28.  A method for providing for monitoring safety of an amusement ride, comprising: storing in memory, user behavior data including a plurality of types of user behaviors; storing in the memory, rule data including a plurality of rules associated with the plurality of types of user behaviors; storing in the memory, amusement ride data including a plurality of types of amusement rides, wherein each of the plurality of rules is associated with a respective type of amusement ride of the plurality of types of amusement rides; analyzing at a processor, video camera data of an amusement ride and a user of the amusement ride to determine a type of the amusement ride and user behavior; choosing by the processor, a rule from the plurality of rules associated with the plurality of types of user behaviors based on the type of the amusement ride; and comparing by the processor, the user behavior with the rule chosen from the plurality of rules.
Patent ‘742

Claim 1.  A video analytics module comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to function as memory storing: user behavior data including a plurality of types of user behaviors; rule data including a plurality of rules associated with the plurality of types of user behaviors; and entertainment device data including a plurality of types of entertainment 

Claim 13.  A method for providing safety for entertainment devices, comprising: storing in memory, user behavior data including a plurality of types of user behaviors; storing in the memory, rule data including a plurality of rules associated with the plurality of types of user behaviors; storing in the memory, entertainment device data including a plurality of types of entertainment devices, wherein each of the plurality of rules is associated with a respective type of entertainment device of the plurality of types of entertainment devices; analyzing at a processor, video camera data of an entertainment device and a user of the entertainment device to determine a type of the entertainment device and user behavior; choosing by the processor, a rule from the plurality of rules associated with the plurality of types of user behaviors based on the type of the entertainment device; and comparing by the processor, the user behavior with the rule chosen from the plurality of rules.


Furthermore,
Claims 16 and 28 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12, respectively, of U.S. Patent No. 10,303,935 B2 (Patent ‘935).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claims 16 and 28 of the instant 
As evidenced by the following table, in view of claims 1 and 12 of the Patent ‘935, it would have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to use claims 1 and 12 of the Patent ‘935 to construct claims 16 and 28, respectively, of the instant application, with the motivation to devise a method and apparatus for a video analytic system to perform real-time video processing of the captured video in order to monitor user activity based on as set of rules [Patent ‘935: abstract].

Application 17/171,090

Claim 16.  A video analytics module for monitoring safety of an amusement ride comprising: a memory storing: user behavior data including a plurality of types of user behaviors; rule data including a plurality of rules associated with the plurality of types of user behaviors; and amusement ride data including a plurality of types of amusement rides, wherein each of the plurality of rules is associated with a respective type of amusement ride of the plurality of types of amusement rides; and a processor coupled to the memory and configured to: analyze video camera data having at least one image of an amusement ride and a user of the amusement ride to determine a type of the amusement ride and user behavior; choose a rule from the plurality of rules associated with the plurality of types of user behaviors based on the type of the amusement ride; and compare the user behavior with the rule chosen from the plurality of rules.









Claim 28.  A method for providing for monitoring safety of an amusement ride, comprising: storing 
Patent ‘935

Claim 1.  A video analytics module comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: store, in the memory, user behavior type data indicating a plurality of types of user behaviors and rule data indicating a plurality of predetermined rules associated with the plurality of types of user behaviors, and entertainment device data indicating a plurality of types of entertainment devices, wherein each of the plurality of predetermined rules is associated with a respective type of entertainment device of the plurality of types of entertainment devices; receive video camera data from a video camera; determine a user behavior based on the received video camera data; compare the determined user behavior to the plurality of types of user behaviors indicated by the stored user behavior type data; transmit a notification based on a result of the comparison and the stored plurality of rules indicated by the rule data; analyze the video camera data to determine a type of entertainment device; and choose a rule from the plurality of predetermined rules associated with the plurality of types of user behaviors based on the determined type of entertainment device, wherein the determined user behavior is compared to the chosen rule.

Claim 12.  An entertainment device safety method, comprising: storing user behavior type 


	
Furthermore,
Claims 16 and 28 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11, respectively, of U.S. Patent No. 9,773,163 B2 (Patent ‘163).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claims 16 and 28 of the instant application and claims 1 and 11, respectively, of the Patent ‘163 would have been obvious to a person of ordinary skill in the art. 
As evidenced by the following table, in view of claims 1 and 11 of the Patent ‘163, it would have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to use claims 1 and 11 of the Patent ‘163 to construct 

Application 17/171,090

Claim 16.  A video analytics module for monitoring safety of an amusement ride comprising: a memory storing: user behavior data including a plurality of types of user behaviors; rule data including a plurality of rules associated with the plurality of types of user behaviors; and amusement ride data including a plurality of types of amusement rides, wherein each of the plurality of rules is associated with a respective type of amusement ride of the plurality of types of amusement rides; and a processor coupled to the memory and configured to: analyze video camera data having at least one image of an amusement ride and a user of the amusement ride to determine a type of the amusement ride and user behavior; choose a rule from the plurality of rules associated with the plurality of types of user behaviors based on the type of the amusement ride; and compare the user behavior with the rule chosen from the plurality of rules.






Claim 28.  A method for providing for monitoring safety of an amusement ride, comprising: storing in memory, user behavior data including a plurality of types of user behaviors; storing in the memory, rule data including a plurality of rules associated with the plurality of types of user behaviors; storing in the memory, amusement ride data including a plurality of types of amusement rides, wherein each of the plurality of rules is associated with a respective type of amusement ride of the plurality of types of amusement rides; analyzing at a processor, video camera data of an amusement ride and a user of the amusement ride to determine a type of the amusement ride and user behavior; choosing by the processor, a rule from the plurality of rules associated with the plurality of types of user behaviors based on the type of the 
Patent ‘163

Claim 1.  An entertainment device safety system, comprising: a video camera configured to capture video of an entertainment device and a user of the entertainment device; one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to: perform real-time video processing of the captured video to generate non-video data from the captured video, receive the video and the non-video data from the video camera, analyze the video or the non-video data to determine a user position in relation to the entertainment device and to determine a type of the entertainment device, wherein the one or more memories further store a plurality of rules associated with a plurality of types of entertainment devices, respectively, and the user position rule is one of the plurality of rules, choose a user position rule based on the type of entertainment device, compare the user position to the user position rule, determine whether the user position violates the user position rule, and transmit a notification in response to a determination that the user position violates the user position rule.

Claim 11.  An entertainment device safety method, comprising: capturing video of an entertainment device and a user of the entertainment device; performing real-time video processing of the captured video to generate non-video data from the captured video; analyzing the video or the non-video data to determine a user position in relation to the entertainment device and to determine a type of the entertainment device; storing a plurality of rules associated with a plurality of types of entertainment devices, respectively, wherein the user position rule is one of the plurality of rules; choosing a user position rule based on the type of entertainment device; comparing the user position to the user position rule; determining whether the user position violates the user position rule; and transmitting a 


Applicant is advised that the prosecution of the instant application as to the merits over prior art is closed and the application would be in condition for allowance if the double patenting rejection is overcome. 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Notwithstanding the rejection of claims as being unpatentable over claims of Patent ‘742, Patent ‘935 and Patent ‘163, as noted in the above, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations of independent claims 16 and 28:
“a memory storing:
“user behavior data including a plurality of types of user behaviors;
“rule data including a plurality of rules associated with the plurality of types of user behaviors; and
“amusement ride data including a plurality of types of amusement rides, wherein each of the plurality of rules is associated with a respective type of amusement ride of the plurality of types of amusement rides; and
“a processor coupled to the memory and configured to:

“choose a rule from the plurality of rules associated with the plurality of types of user behaviors based on the type of the amusement ride; and
“compare the user behavior with the rule chosen from the plurality of rules.”
Claims 17-27 depend, directly or indirectly, from claim 16 and claims 29-32 depend, directly or indirectly, from claim 18 and are therefore allowable if the double patenting rejections are overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Miyoshi et al., US 7,433,493 B1, discloses abnormal behavior detection.
Givon, US 2014/0347479 A1, discloses method and systems for video-based subject characterization and identification.
Donovan et al., US 2010/0321183 A1, discloses a hierarchical storage manager.
Cobb et al., US 2011/0050896 A1, discloses visualizing and updating long-term memory precepts in a video surveillance system.
Buehler, US 2007/0182818 A1, discloses object tracking and alerts.
Katz et al., US 2020/0103980 A1, discloses systems and method for triggering actions based on touch-free gesture detection.
Lindsay, US 2007/0250920 A1, discloses security systems for protecting an asset.
Gurwicz et al., US 9,471,849 B2 discloses system and method for suspect search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485